DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 3/05/2021 is acknowledged.  The traversal is on the ground(s) that the Applicant argues that the claims do not lack a special technical feature because the cited reference, Calley (US2007/0013194), does not teach the limitations of the claims such as reducing an emission of electromagnetic (EM) radiation in a range between 10 Mhz (megahertz) and 250 Mhz. This is not found persuasive because of the reasons presented in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2019, 2/06/2020, 7/08/2020, 9/15/2020, 9/24/2020, & 10/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5-15 rejected under 35 U.S.C. 103 as being unpatentable over Calley (US Patent Application Publication # 2007/0013194) in view of Nieuwenhuizen (US Patent Application Publication # 2012/0057978).
Regarding Claim 1, Calley discloses a variable rotor speed wind turbine (i.e. wind turbine 20), the variable rotor speed wind turbine comprising:  
a tower (i.e. tower 28); 
a nacelle (i.e. housing/nacelle 22); 
a generator (i.e. electrical output device 32 which is a generator); 
a hub (i.e. hub 38); 
at least one blade (i.e. blades 24); 
a transformer (i.e. transformer or other voltage conversion device such as transformer 102); and 
a variable frequency of a generator power to a grid frequency, wherein the wind turbine is arranged to reduce an emission of electromagnetic (EM) radiation (Fig. 1-9; Abstract; Paragraph 0015, 0017, 0018, 0020, 0039-0071, 0080, 0081; Claim 21). Calley states that an advantage of locating the converters, controllers, and other features within the housing/nacelle made of cast metal (aluminum) or other suitable material is that effects of electromagnetic interference (EMI) and physical and other vulnerabilities are minimized or reduced. By locating control circuitry close to the turbine, such as inside the housing and before slip rings or other power transmission components, including connecting lines and other physically or electrically vulnerable or EMI-emitting features, potential for interference with transmission is greatly reduced.
Calley does not explicitly disclose that the wind turbine has a rated power of more than 1 MW (megawatts) and a rotor diameter of at least 50 meters or that the electromagnetic radiation is in a range between 10 Mhz (megahertz) and 250 Mhz.
Although Calley is silent on the specific rated power and rotor diameter of the disclosed wind turbine system, the disclosure of Calley states that the invention is meant to be used with virtually any size wind turbine and for a wide range of powering purposes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a rated power of more than 1MW, since Calley provides for flexibility in the rated power of the wind turbine and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would also have been an obvious matter of design choice to have the rotor diameter be at least 50 meters, since Calley provides for flexibility in the size of the turbine and such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Regarding reduction of emission of electromagnetic radiation in a range between 10 Mhz (megahertz) and 250 Mhz, Calley states that the configuration and arrangement of the components along with the material used for the housing/nacelle are meant to reduce the effects of EMI as well as any detrimental effects of said EMI on transmission of communication signals. The 10-250Mhz range is within a well-known electronic communication frequency band which the invention of Calley would be particularly interested in protecting considering the use of wireless communication in the system disclosed by Calley. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a reduction of emission of electromagnetic radiation in a range between 10 Mhz (megahertz) and 250 Mhz, since Calley is particularly concerned with reducing EMI, the system disclosed uses wireless communication which would use a similar EM band, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Alternatively, Nieuwenhuizen teaches the wind turbine is arranged to reduce an emission of electromagnetic (EM) radiation (i.e. by using EM radiation reduction devices) in a range between 10 Mhz (megahertz) and 250 Mhz (i.e. 1-100 Mhz which can be expanded to a larger frequency range) (Abstract; Paragraphs 0005-0025, 0052-0055).
Nieuwenhuizen teaches that it is well known in the art that it is desirable to attenuate or reduce EM radiation/noise in the critical frequency range 1-100 Mhz since this range also serves numerous wireless communication channels and noise in this range can cause severe disturbance. It would have been obvious to one skilled in the art to reduce an emission of electromagnetic (EM) radiation in a range between 10 Mhz (megahertz) and 250 Mhz in Calley, as taught by Nieuwenhuizen, in order to avoid or reduce disturbances to wireless communication channels in said range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5, Calley discloses first and second main parts that are pivotably connected together, wherein the first main part comprises a stator (i.e. stator 36) of the generator, wherein the generator is a direct drive generator, wherein the second main part, comprises a rotor (i.e. rotor 34) of the direct drive generator, wherein the first and second main parts comprise a shield against4International Application No.: PC T/NL20 18/000004International Filing Date: January 23, 2018Preliminary Amendment AccompanyingSubstitute Specification an emission of EM-radiation which shields border to each other along a closed curve around a rotation axis of the generator along which closed curve the shields are electrically connected (Fig. 10A-10C, 15A-15F; Paragraph 0018, 0040-0042, 0045, 0074, 0075-0078, 0086, 0088, 0090).
 Calley does not explicitly disclose that a largest distance between the electrical connections measured along the curve is less than 1 meter.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a largest distance between the electrical connections measured along the curve be less than 1 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would also have been an obvious matter of design choice to have have a largest distance between the electrical connections measured along the curve be less than 1 meter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 6, Calley discloses a hatch (i.e. hatchcover 30) with a hatch-shield for EM-radiation which hatch-shield borders to a shield for EM-radiation which is a separate or integrated part of the hub, the nacelle, the tower, a foundation, or at least one blade, and wherein the hatch-shield comprises one or more electrically conductive joints coupled to the shield (Fig. 1-9; Abstract; Paragraph 0015, 0017, 0018, 0020, 0044, 0046, 0056, 0086). The wind turbine of Calley includes a hatchcover 30 which can be removable but is part of a casing that is made of a conductive metal or other similar material in order to reduce electromagnetic interference.
Calley does not explicitly disclose that a largest distance between the conductive joints measured along a closed curve along which the hatch-shield borders to the shield is less than 1 meter.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a largest distance between the conductive joints measured along a closed curve along which the hatch-shield borders to the shield be less than 1 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would also have been an obvious matter of design choice to have a largest distance between the conductive joints measured along a closed curve along which the hatch-shield borders to the shield be less than 1 meter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 7, Calley discloses that the nacelle and the hub enclose electronic equipment (i.e. electronic components, controller/control circuitry, DC/AC converter, hatchcover components 40) wherein the equipment is enclosed by a conductive surface (Fig. 2-4, 15A; Abstract; Paragraph 0015, 0017, 0018, 0020, 0042, 0044, 0046-0058, 0086).
Calley does not explicitly disclose that the conductive surface is grounded and has unshielded areas, wherein the unshielded areas have a maximum non-conductive range of less than 1 meter.
Calley is silent on the conductive surface being grounded. However, a conductive surface used as a shield is inherently grounded in order to function as a shield. Although Calley does not mention unshielded areas on the nacelle, it would have been useful to save on material costs by only shielding the specific areas where the electrical/electronic components are located and leaving areas unoccupied by electrical/electronic components unshielded. Furthermore, Nieuwenhuizen teaches selectively shielding certain areas or components using EM radiation reduction devices (Abstract; Paragraphs 0005-0025, 0052-0055). It would have been obvious to one skilled in the art to selectively shield certain areas of the wind turbine in Calley while leaving other areas unshielded, as taught by Nieuwenhuizen, in order to simplify the manufacturing and save on material costs. It would also have been obvious to one of ordinary skill in the art at the time the invention was made to a have the unshielded areas have a maximum non-conductive range of less than 1 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would also have been an obvious matter of design choice to have have the unshielded areas have a maximum non-conductive range of less than 1 meter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 8, Calley discloses that an outer surface of the nacelle and a shield for EM-radiation are integrated5International Application No.: PC T/NL20 18/000004International Filing Date: January 23, 2018Preliminary Amendment AccompanyingSubstitute Specification together, and wherein the nacelle comprises a metal outer surface (i.e. cast metal such as aluminum or other suitable material) or an outer surface of a composite integrated with a conductive material that shields EM-radiation (Fig. 2-4, 15A; Abstract; Paragraph 0015, 0017, 0018, 0020, 0042, 0044, 0046-0058, 0086).

Regarding Claim 9, Calley discloses at least one power cable (i.e. power cables 62) between the main converter (i.e. rectifier or other AC to DC converter/inverter or DC to AC converter 40/43/48/70) and the transformer (i.e. transformer or other voltage conversion device such as transformer 102) (Fig. 5-8; Abstract; Paragraph 0056-0062, 0067-0071).
Calley does not explicitly disclose that a length of the at least one power cable is less than 20 meters. 
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to a have a length of the at least one power cable be less than 20 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would also have been an obvious matter of design choice to have have a length of the at least one power cable be less than 20 meters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the length of a cable is usually kept as short as possible in the design of electrical systems in order to minimize line losses.

Regarding Claim 10, Calley discloses at least one power cable (i.e. power cables 62) coupled to the main converter (i.e. rectifier or other AC to DC converter/inverter or DC to AC converter 40/43/48/70), wherein a power cable electrical signal is low pass filtered (i.e. by inductors 52 or other filter devices/ RFI filter 75) for common mode and/or differential mode signals (Fig. 5-8; Abstract; Paragraph 0049-0050, 0054, 0056-0062, 0067-0071, 0076).
Calley does not explicitly disclose that the filtering has a cut off frequency of less than 50 MHz.
However, since the wind turbine of Calley has a variable voltage and frequency output, it would have been obvious to one skilled in the art to design or set the filters used by Calley to a cut off frequency of less than 50 MHz. Furthermore, the wind turbine system of Calley includes filters and voltage/frequency monitors which would make it easy to design or select a cutoff frequency according to the output. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to the filters used by Calley for a cut off frequency of less than 50 MHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).It would have been obvious to one of ordinary skill in the art at the time the invention was made to the filters used by Calley for a cut off frequency of less than 50 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 11, Calley does not discloses that at least one power cable connected to the main converter is surrounded by one or more ferrite cores, and wherein the one or more ferrite cores is enclosed by a conductive surface that is coupled to ground.  
Nieuwenhuizen teaches that at least one power cable (i.e. electrical conductor W) connected to the main converter is surrounded by one or more ferrite cores (i.e. EM radiation reduction devices D made of a ferrous material), and wherein the one or more ferrite cores is enclosed by a conductive surface that is coupled to ground (Fig. 1, 2, 4, 6; Abstract; Paragraphs 0005-0025, 0052-0055).
Nieuwenhuizen teaches that it is well known in the art to use EMRR devices made of a ferrous material to surround a conductive wire in order to attenuate or reduce EM radiation/noise in the critical frequency range 1-100 Mhz since this range also serves numerous wireless communication channels and noise in this range can cause severe disturbance. It would have been obvious to one skilled in the art use EMRR devices made of a ferrous material to surround a conductive wire in Calley, as taught by Nieuwenhuizen, in order to attenuate or reduce EM radiation/noise in the critical frequency range 1-100 Mhz to avoid or reduce disturbances to wireless communication channels in said range. 

Regarding Claim 12, Calley discloses that the wind turbine is configured to be switched to a low EM-radiation emission mode, wherein the main converter is switched off permanently or main converter power circuits are not activated, and wherein the converters for yaw and pitch motors (i.e. yaw assembly 150) are configured to be6International Application No.: PC T/NL20 18/000004International Filing Date: January 23, 2018Preliminary Amendment AccompanyingSubstitute Specification switched off during at least 50% of the time (Fig. 1-9, 15A-15F; Abstract; Paragraph 0015, 0017, 0018, 0020, 0039-0071, 0080, 0081, 0086-0091). The wind turbine system of Calley includes a controller which monitors voltage and frequency and can selectively activate components to reduce noise and EMI and adjust for different loads. A “quiet” mode of operation can be selected and the rotor slowed/stopped as well as the circuit opened. 

Regarding Claim 13, Calley discloses that the main converter (i.e. rectifier or other AC to DC converter/inverter or DC to AC converter 40/43/48/70)  is installed in a lower quarter of the tower and one or more power cables connect the main converter to the generator, wherein the one or more power cables comprise electrically conductive shields that are grounded to the tower at a particular distance from the converter and at a certain distance from the generator (Fig. 1-9, 15A-15F; Abstract; Paragraph 0015, 0017, 0018, 0020, 0039-0071, 0080, 0081, 0086-0091). Power cables are known in the art to include electrically conductive shields. Converters can also be placed at a lower part of the tower.
 Calley does not explicitly disclose that the particular distance is less than 10 meter.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to ground the shields at distance of less than 10 meters and have the converter installed in a lower quarter of the tower, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.It would have been obvious to one of ordinary skill in the art at the time the invention was made to to ground the shields at distance of less than 10 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 14, Calley does not explicitly disclose a lightning arrester includes receptors on the nacelle and the blades and includes a lightning cable from the receptors to the tower, at least one spark gap in the lightning cable, wherein the at least one spark gaps comprises an electronic circuit arranged to decrease the emission of EM- radiation by static discharges, and wherein resistance of the electronic circuit at a higher voltage over the circuit is lower than that at a lower voltage over the circuit.  
Nieuwenhuizen teaches that a lightning arrester (i.e. lightning arrester system) includes receptors (i.e. one or more lightning receptors R) on the nacelle and the blades and includes a lightning cable (i.e. down conductor) from the receptors to the tower, at least one spark gap in the lightning cable, wherein the at least one spark gaps (i.e. air gap) comprises an electronic circuit arranged to decrease the emission of EM- radiation by static discharges (i.e. static electric discharges though a sliding contact arrangement), and wherein resistance of the electronic circuit at a higher voltage over the circuit is lower than that at a lower voltage over the circuit (Fig. 1, 2, 4, 6; Abstract; Paragraphs 0003, 0005-0025, 0052-0056).
Nieuwenhuizen teaches that it is well known in the art to use a lightning arrester system in wind turbines to conduct an electric discharge from a lightning striking the wind turbine to electrical ground without any permanent damage. It would have been obvious to one skilled in the art use such a system in Calley, as taught by Nieuwenhuizen, in order to protect the wind turbine from the damage by dissipating electric discharges from a lightning strike to ground. 

Regarding Claim 15, Calley discloses electronic equipment (i.e. yaw assembly 150) outside of the tower or the nacelle, wherein said the equipment is shielded for EM- radiation (i.e. yaw shield 161), and in particular wherein the equipment is covered by a grounded7International Application No.: PC T/NL20 18/000004International Filing Date: January 23, 2018 Preliminary Amendment AccompanyingSubstitute Specificationconductive surface or is at least partly surrounded by a conductive meshed surface (Fig. 1-9, 15A-15F; Abstract; Paragraph 0015, 0017, 0018, 0020, 0039-0071, 0080, 0081, 0086-0091). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Calley (US Patent Application Publication # 2007/0013194) in view of in view of Nieuwenhuizen (US Patent Application Publication # 2012/0057978) in further view of Aguerri Perez et al. (European Patent Application Publication # EP1154537A2).

Regarding Claim 2, Calley discloses a first main part (i.e. tower 28/hub 38) and a second main part (i.e. housing/nacelle 22/blades 24), wherein the first and second main parts are pivotally connected to each other, and wherein the first and second main parts each comprise a shield for EM-radiation, and are electrically conductively connected to each other via slip rings (i.e. slip ring features 151) (Fig. 15A-15F; Paragraph 0018, 0040-0042, 0045, 0074, 0075, 0086, 0088, 0090).
Calley does not explicitly disclose that the shields are electrically conductively connected to each other via slip rings so that the shields form a common shield with unshielded areas with a maximum unshielded distance of less3International Application No.: PC T/NL20 18/000004International Filing Date: January 23, 2018Preliminary Amendment Accompanying Substitute Specificationthan 1 meter.  
Aguerri Perez teaches that the shields (i.e. structure 10 which serves as shield and the wall of tower 16 which acts as a shield) are electrically conductively connected to each other via slip rings (i.e. ring 12) so that the shields form a common shield (Fig. 1-7; Abstract; Paragraph 0015, 0021-0036). 
Calley discloses that the wind turbine system and its electronic components and control circuitry are shielded by the casing and housing by way of the materials used in its construction and also uses slip rings to connect electrical components between pivotally/rotatably connected parts such as the tower and the housing/nacelle. Aguerri Perez teaches that it is well known in the art to connect the shielding/earthing/lightning protection between the moving/rotating parts of a wind turbine tower using slip rings in order to connect the shielding to earth/ground. It would have been obvious to one skilled in the art to connect the shielded parts of Calley that are pivotally connected to each other through slip rings, as taught by Aguerri Perez, in order to provide a reliable, uninterrupted connection to ground for the shield. Regarding the unshielded areas with a maximum unshielded distance of less than 1 meter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a maximum unshielded distance of less than 1 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would also have been an obvious matter of design choice to have the unshielded areas with a maximum unshielded distance of less than 1 meter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 3, Calley discloses a first main part (i.e. tower 28/hub 38) and a second main part (i.e. housing/nacelle 22/blades 24), wherein the first and second main parts are pivotally connected to each other by a pivotal connection, and wherein at least one of the first and second main parts comprises a shield for EM-radiation (Fig. 15A-15F; Paragraph 0018, 0040-0042, 0045, 0074, 0075, 0086, 0088, 0090).
Calley does not explicitly disclose that near the pivotal connection, the shield extends towards a center of rotation of the pivotal connection and grounded by slip rings, wherein the shields comprises unshielded areas with a maximum unshielded distance of less than 1 meter.
Aguerri Perez teaches that near the pivotal connection, the shield (i.e. structure 10 which serves as shield and the wall of tower 16 which acts as a shield) extends towards a center of rotation of the pivotal connection and grounded by slip rings (i.e. ring 12) (Fig. 1-7; Abstract; Paragraph 0015, 0021-0036).
Calley discloses that the wind turbine system and its electronic components and control circuitry are shielded by the casing and housing by way of the materials used in its construction and also uses slip rings to connect electrical components between pivotally/rotatably connected parts such as the tower and the housing/nacelle. Aguerri Perez teaches that it is well known in the art to connect the shielding/earthing/lightning protection between the moving/rotating parts of a wind turbine tower using slip rings in order to connect the shielding to earth/ground. It would have been obvious to one skilled in the art to connect the shielded parts of Calley that are pivotally connected to each other through slip rings, as taught by Aguerri Perez, in order to provide a reliable, uninterrupted connection to ground for the shield. Regarding the unshielded areas with a maximum unshielded distance of less than 1 meter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a maximum unshielded distance of less than 1 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would also have been an obvious matter of design choice to have the unshielded areas with a maximum unshielded distance of less than 1 meter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 4, Calley discloses at least two main parts (i.e. tower 28/hub 38 & housing/nacelle 22/blades 24) configured to rotate with respect to each other, and wherein each of the at least two main parts have shields configured to shield for EM-radiation (Fig. 15A-15F; Paragraph 0018, 0040-0042, 0045, 0074, 0075, 0086, 0088, 0090).
 Calley does not explicitly disclose that the shields are coupled to ground and have an overlap of at least 10 centimeters.  
Aguerri Perez teaches that the shields (i.e. structure 10 which serves as shield and the wall of tower 16 which acts as a shield) are coupled to ground (Fig. 1-7; Abstract; Paragraph 0015, 0021-0036).
Calley discloses that the wind turbine system and its electronic components and control circuitry are shielded by the casing and housing by way of the materials used in its construction and also uses slip rings to connect electrical components between pivotally/rotatably connected parts such as the tower and the housing/nacelle. It could be argued that the shielding must inherently be grounded Aguerri Perez teaches that it is well known in the art to connect the shielding/earthing/lightning protection between the moving/rotating parts of a wind turbine tower using slip rings in order to connect the shielding to earth/ground. It would have been obvious to one skilled in the art to connect the shielded parts of Calley that are pivotally connected to each other through slip rings, as taught by Aguerri Perez, in order to provide a reliable, uninterrupted connection to ground for the shield. Regarding the overlap of at least 10 centimeters, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the shields have an overlap of at least 10 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would also have been an obvious matter of design choice to have have the shields have an overlap of at least 10 centimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, a minimum overlap would inherently be necessary between shields in a shielding system in order to prevent a break in the shielding which would allow EM waves to penetrate.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Calley (US Patent Application Publication # 2007/0013194) in view of in view of Nieuwenhuizen (US Patent Application Publication # 2012/0057978) in further view of Gindrup et al. (US Patent 5,786,785).
Regarding Claim 16, Calley does not explicitly disclose that one or more of the at least one blade, the nacelle, or the tower are covered by a paint absorbing EM-radiation.  
Gindrup teaches that one or more of the at least one blade, the nacelle, or the tower are covered by a paint absorbing EM-radiation (i.e. paint/coating for absorption of electromagnetic radiation) (Abstract; Column 1, line 16-63; Column 3, line 5- Column 5, line 12).  
Gindrup teaches an EM radiation absorbing paint coating or structural composite material which can be applied with paint spray equipment to a structure on an apparatus to be protected from EM radiation. It would have been obvious to one skilled in the art to use such a paint coating on the wind turbine of Calley, as taught by Gindrup, in order to absorb EM radiation and protect interior and exterior components.



Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/          Examiner, Art Unit 2847                                                                                                                                                                                              
/TIMOTHY J THOMPSON/           Supervisory Patent Examiner, Art Unit 2847